Citation Nr: 0433981	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  03-25 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial disability rating greater than 
10 percent for left knee anterior cruciate ligament (ACL) 
deficiency status post medial meniscectomy.

3.  Entitlement to an initial disability rating greater than 
10 percent for left knee osteoarthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran testified before the undersigned at a Board 
videoconference hearing in October 2004.  A transcript of 
that hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of a current diagnosis of 
PTSD.  

3.  The disability from left knee ACL deficiency status post 
medial meniscectomy is manifested by subjective complaints of 
instability with frequent giving way, and objective evidence 
of significant ACL deficiency.  The veteran has been 
prescribed an ACL deficiency knee brace and is a candidate 
for ACL reconstruction.  

4.  The veteran's left knee osteoarthritis is manifested by 
minor limitation of motion without pain, minimal tenderness 
and crepitation, and mild weakness and fatigability.  

CONCLUSIONS OF LAW

1.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).    

2.  The criteria for an initial 20 percent disability rating 
for left knee ACL deficiency status post medial meniscectomy 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic Code 5257 
(2004).  

3.  The criteria for an initial disability rating greater 
than 10 percent for left knee osteoarthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003 and 5010 (2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a March 2003 letter, the RO informed the 
veteran of the evidence needed to substantiate his claims, 
explained what action it would take to obtain evidence on his 
behalf or to assist him in obtaining evidence, and what 
information or action was required of the veteran.  The RO 
provided the veteran with more detailed notice about the 
evidence needed to substantiate his claim for PTSD in a June 
2003 letter.  Also, in a November 2003 letter, the RO 
provided notice required by the VCAA concerning his claim for 
increased initial evaluations for the left knee disabilities.  
Cf. VAOPGCPREC 8-2003 (if, in response to notice of a 
decision on a claim for which VA has already provided notice 
pursuant to 38 U.S.C.A. § 5103(a), VA receives a notice of 
disagreement that raises a new, "downstream" issue, i.e., 
effective date, increased rating after an initial award of 
service connection, VA is not required to provide 38 U.S.C.A. 
§ 5103(a) notice with respect to that new issue).  Finally, 
the August 2003 statement of the case includes the text of 
the regulation that implements the VCAA notice and assistance 
provisions.  Therefore, the Board finds that the RO has given 
the veteran all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO provided its initial 
notice to the veteran in March 2003, before the May 2003 
initial determination, such that there is no conflict with 
Pelegrini.  Although the RO later supplemented the March 2003 
notice with June 2003 and November 2003 letters, there is no 
allegation or showing of prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform to 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21.  In this case, although the VCAA notice letters to the 
veteran do not specifically contain this request, the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  
The letters specifically identified certain evidence that the 
RO would secure.  They also asked the veteran to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence he wanted the RO to secure.  
In addition, the letters ask the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the RO has obtained 
private medical records as identified and authorized by the 
veteran and a medical examination for the left knee 
disability.  There is no indication that the veteran has 
received any VA medical care.  Although the RO did not 
provide the veteran with an examination related to the PTSD 
claim, the Board finds, as discussed below, that the criteria 
for requiring such an examination are not met in this case.  
38 U.S.C.A. § 5103A(d).  As there is no allegation or 
indication that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The veteran was provided a period of time to provide 
additional evidence regarding his PTSD claim.  No additional 
evidence has been submitted.  If additional medical evidence 
is obtained indicating that the veteran has PTSD, the veteran 
is welcomed to reopen this claim with the VA.  Until such 
time, the Board believes it is important to proceed on the 
veteran's case, particularly in light of the fact that one of 
his claims has been granted.      

Analysis

Service Connection for PTSD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (as amended by 
64 Fed. Reg. 32,807-32808 (1999)) (effective March 7, 1997) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) (pertaining to combat veterans).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran seeks service connection for PTSD.  The Board 
finds that the preponderance of the evidence is against the 
claim.  Id.  Specifically, the evidence of record does not 
reflect competent evidence of a current diagnosis of PTSD.  
The veteran and his representative conceded this fact during 
the October 2004 Board videoconference hearing.  Service 
connection may not be established if there is no present 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The record does not include a diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a).  Although the veteran believes he 
has PTSD, as a layperson he is not competent to establish a 
diagnosis by his own assertions.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu.  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Without a diagnosis of PTSD, and with no 
confirmation of a stressor event in service, service 
connection for PTSD may not be established.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  Therefore, absent competent 
evidence of a diagnosis of PTSD, the appeal is denied. 
     
Increased Initial Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Increased Initial Disability Rating for Left Knee ACL 
Deficiency

The veteran's left knee ACL deficiency is currently evaluated 
as 10 percent disabling under Diagnostic Code (Code) 5259, 
under symptomatic removal of the semilunar cartilage.  
38 C.F.R. § 4.71a.  However, because the veteran describes 
instability in the knee, the Board finds that application of 
Code 5257 may be more appropriate.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).  

Code 5257, (other impairment of the knee), provides for a 10 
percent disability rating for slight disability due to 
recurrent subluxation or lateral instability, a 20 percent 
evaluation for moderate disability, and a maximum 30 percent 
rating for severe disability.  38 C.F.R. § 4.71a.  The Board 
notes that application of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not appropriate 
where, as here, the diagnostic code is not predicated on loss 
of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996) (specifically addressing the evaluation of a knee 
disability under Code 5257). 

In this case, the Board finds that the overall disability 
picture more closely approximates moderate disability to 
warrant a 20 percent disability rating.  38 C.F.R. § 4.7.  
During the May 2003 VA orthopedic examination, the veteran 
related that his knee was unstable and went out of place when 
he pivots.  On examination, apprehension sign was positive, 
suggesting that the patella might subluxate laterally.  
Anterior drawer sign was 3+ and Lachman test was positive.  
The veteran underwent an outpatient evaluation at the Laurel 
Bone & Joint Clinic in June 2003.  He indicated that the left 
knee frequently gave way.  On examination, Lachman test and 
anterior drawer sign were 2+.  There was no varus or valgus 
instability.  Notes from the evaluation indicated that the 
veteran was prescribed an ACL deficiency brace for the left 
knee and that he was considered a candidate for ACL 
reconstruction.  

During the October 2004 Board videoconference hearing, the 
veteran testified that he guarded the knee carefully to 
prevent it from popping out.  

Given the objective confirmation of significant disability in 
conjunction with the veteran's subjective complaints, the 
Board resolves doubt in the veteran's favor and finds that 
the evidence supports a 20 percent initial disability rating 
for left knee ACL deficiency.  38 C.F.R. § 4.3.  Absent 
additional evidence of disability, such as subluxation or 
instability reproducible on examination, the Board cannot 
conclude that the veteran's disability picture reflects the 
"severe" disability contemplated for a 30 percent rating.  
38 C.F.R. § 4.7.  The medical evidence and, for the most 
part, the veteran's own testimony would not support such a 
finding.         

2.  Increased Initial Disability Rating for Left Knee 
Osteoarthritis

The veteran's left knee osteoarthritis is separately 
evaluated as 10 percent disabling under Code 5010, arthritis 
due to trauma, and Code 5260, limitation of leg flexion.  
38 C.F.R. § 4.71a.  See VAOPGCPREC 23-97 (a veteran who has 
arthritis and instability of the knee may be rated separately 
under Codes 5003 and 5257); Esteban v. Brown, 6 Vet. App. 259 
(1994) (veteran is entitled to separate disability ratings 
for different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations).  Essentially, the veteran is now receiving a 
30 percent evaluation, in total, for his left knee. 

Code 5010 provides for a rating for traumatic arthritis as 
for degenerative arthritis under Code 5003, according to 
limitation of motion of the affected joint.  Under Code 5260, 
a 10 percent rating is in order when leg flexion is limited 
to 45 degrees.  Under Code 5261, a 10 percent rating is 
warranted when leg extension is limited to 10 degrees.  

When limitation of motion is noncompensable, Code 5003 
provides that a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is in 
order with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups; a 20 percent rating 
is appropriate with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca, 8 Vet. App. at 206.  Such factors include more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse. 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  The provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in 
assigning an evaluation for degenerative or traumatic 
arthritis under Code 5003 or Code 5010.  Rating personnel 
must consider functional loss and clearly explain the impact 
of pain on the disability.  VAOPGCPREC 9-98.   

In this case, the May 2003 VA orthopedic examination shows a 
range of motion of 0 to 140 degrees without pain.  The report 
of a June 2003 outpatient evaluation at Laurel Bone & Joint 
Clinic shows a range of motion of 0 to 120 degrees.  Thus, 
there is no evidence of compensable limitation of motion 
under either Code 5260 or 5261.  Therefore, the left knee 
arthritis may be evaluated only under Code 5003.  Because 
there is involvement of a single joint, Code 5003 provides 
for no more than a 10 percent rating.  The Board observes 
that the May 2003 VA examination report reflects only minimal 
tenderness and crepitation and mild weakness and 
fatigability, but no other significant associated symptoms.  
Similarly, there are no significant symptoms shown in the 
June 2003 private medical evaluation.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 206.  Such facts provide 
only negative evidence against the claim.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
an initial disability rating of 10 percent for left knee 
osteoarthritis.  38 C.F.R. § 4.3.  




ORDER

Service connection for PTSD is denied

Subject to the law and regulations governing the payment of 
monetary benefits, a 
20 percent initial disability rating for left knee ACL 
deficiency status post medial meniscectomy is granted.

An initial disability rating greater than 10 percent for left 
knee osteoarthritis is denied.   


	                        
____________________________________________
	JOHN J. CROWLEY	
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



